Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 14, 2016

                                        No. 04-16-00387-CR

                                       Veronica ALEGRIA,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 399th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2015CR5021A
                              Honorable Ray Olivarri, Judge Presiding


                                          ORDER
       Appellant’s attorney has filed a brief pursuant to Anders v. California, 368 U.S. 738
(1967); however, the brief is not accompanied by:

               (1)      a motion to withdraw;

                (2)    an exhibit showing that counsel has notified appellant that, should
       appellant wish to exercise the right to review the appellate record in preparing to
       file a response to the Anders brief, appellant should immediately file a motion for
       pro se access to the appellate record with this court and provided appellant with
       a form motion for this purpose and a mailing address for this court.

See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014); Nichols v. State, 954
S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet

        It is therefore ORDERED that appellant’s attorney file the requisite motion and exhibit in
this court no later than 10 days from the date of this order.




                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of September, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court